 GROUP
EXHIBIT C
                                                          Subscriber Name:          JOHN STEINKA
                                                          Subscriber Code/Market:   P 2327048 08 22
                                                          Results Issued:           1/25/19 15:46 CT

                                                          INPUT PARAMETERS FOR PRIMARY SUBJECT
                                                          Reference ID:
                                                          SSN:
                      TRANSUNION CONSUMER CREDIT REPORT   Name:
                                                          Current Address:
                                                                                               IN.


EWING , LAURA J.


                    Date of Birth: 10/75



Current Address:
               E.
               IN


EMPLOYMENT




SCORING
Type                 Score      Explanation
FICO SCORE 8         +554
   TRANSUNION CONSUMER CREDIT REPORT                     Results Issued: 1/25/19 15:46 CT
                                                         Page: 6 of 11

COLLECTIONS




MED-1 SOL (Y 27TG001)                        Account #                                                          Account Rating O9B
    Original Creditor: COMMUNITY HEALTH       Remarks: ACCOUNT                    Amount Placed: $938            Opened: 4/15
                      NETWORK(medicalOrHea               INFORMATION                     Balance: $1,134            Paid:
                      lthCare)                           DISPUTED BY
       Account Type: OPEN                                CONSUMER                       Past Due: $1,134          Closed:
      Responsibility: I                                                            Last Payment:                 Verified: 12/18


                                                                                                           Update Method: automated
                        Delinquency       Maximum:                               Payment Pattern
                                           Amount:                                   Start Date:
                                              Date:
   TRANSUNION CONSUMER CREDIT REPORT                     Results Issued: 1/25/19 15:46 CT
                                                         Page: 7 of 11

COLLECTIONS
MED-1 SOL (Y 27TG001)                        Account #                                                          Account Rating O9B
    Original Creditor: COMMUNITY HEALTH       Remarks: ACCOUNT                    Amount Placed: $376            Opened: 3/15
                      NETWORK(medicalOrHea               INFORMATION                     Balance: $1,216            Paid:
                      lthCare)                           DISPUTED BY
       Account Type: OPEN                                CONSUMER                       Past Due: $1,216          Closed:
      Responsibility: I                                                            Last Payment:                 Verified: 12/18


                                                                                                           Update Method: automated
                        Delinquency       Maximum:                               Payment Pattern
                                           Amount:                                   Start Date:
                                              Date:

MED-1 SOL (Y 27TG001)                        Account #                                                          Account Rating O9B
    Original Creditor: COMMUNITY HEALTH       Remarks: ACCOUNT                    Amount Placed: $173            Opened: 4/15
                      NETWORK(medicalOrHea               INFORMATION                     Balance: $209              Paid:
                      lthCare)                           DISPUTED BY
       Account Type: OPEN                                CONSUMER                       Past Due: $209            Closed:
      Responsibility: I                                                            Last Payment:                 Verified: 12/18


                                                                                                           Update Method: automated
                        Delinquency       Maximum:                               Payment Pattern
                                           Amount:                                   Start Date:
                                              Date:
